Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 12 is objected to because of the following informalities:  improper grammar “wherein [the] compartment is made of [a] same material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 ,7-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,135,286 (Strumor hereinafter).
In re claim 1, with reference to Figs. 5, 6, and 9, Strumor discloses: A multi-functional bottle (2) comprising: a bottle cap (12); a body (4) removably connected with the bottle cap (12); a compartment (lefthand 24 in Fig. 5); a first holding means (right hand outer portion holding 24 in Fig. 5) for holding the multi-functional bottle (4), wherein: the bottle cap (12) is integrated with a compass (28); the first holding means comprises: a hollow space (right hand 24 in Fig. 5); and wherein the hollow space is configured to hold items; the compartment is configured to store one or more items.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (for holding “cutlery”) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
In re claim 2, with reference to the Figs. noted above, Strumor discloses the claimed invention including wherein a second holding means (48) connected to the body (4) and used for holding the multi-functional bottle (2).
In re claim 3, with reference to the Figs. noted above, Strumor discloses the claimed invention including wherein the bottle cap (12) is provided at an upper portion of the multi-functional bottle (2) and configured to open and close an opening (4a) of the multi-functional bottle (2).
In re claim 7, with reference to the Figs. noted above, Strumor discloses the claimed invention including wherein the first holding means is directly connected with the body (via the webs of material between the holding portion of right hand 24 and body 4).
In re claim 8, with reference to the Figs. noted above, Strumor discloses the claimed invention including wherein the first holding means is connected with the body (4) through one or more connectors (i.e. wall portions connecting holding portion of right 24 to body 4).
In re claim 9, with reference to the Figs. noted above, Strumor discloses the claimed invention except wherein the cutlery comprises a fork and a knife.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.  Note that the invention is not directed to cutlery, but rather the bottle.  Note that there is nothing preventing the structure of Strumor from holding intended contents such as a knife and fork).
In re claim 10, with reference to the Figs. noted above, Strumor discloses the claimed invention including wherein the fork and the knife are removable from the first holding means (any item which fits in 24 can be removed).
In re claim 11, with reference to the Figs. noted above, Strumor discloses the claimed invention including wherein the compartment is configurable at a bottom portion of the body (4) (as in embodiment in Fig. 9).
In re claim 12, with reference to the Figs. noted above, Strumor discloses the claimed invention including wherein [the] compartment is made of same material as that of the body (4) (blow molded plastic, column 2, lines 62-64).
In re claim 14, with reference to the Figs. noted above, Strumor discloses the claimed invention including wherein the compartment (24) is removable from the body (see Fig. 5).
In re claim 15, with reference to the Figs. noted above, Strumor discloses the claimed invention including wherein the one or more items comprises items for medicinal use (pills, column 4, lines 49-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 5, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strumor as applied to claim 1 above, and further in view of US Patent No. 6,375,031 (Kwan hereinafter).
In re claim 4, with reference to the Figs. noted above, Strumor discloses the claimed invention including wherein the body comprises: an inner material and an outer material (double walls 6 and 8), the outer material has a coating of insulated material (34).
However, Kwan discloses a container wherein a wall is made of steel (column 6, lines 1-5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to made the inner container of Strumor of a known container material such as stainless steel as taught by Kwan, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0023, applicant has not disclosed any criticality for the claimed limitations.
In re claims 5 and 6, with reference to the Figs. noted above, Strumor discloses the claimed invention except a transparent portion present in the body, and the transparent portion comprises a level indicator for indicating level of liquid inside the multi-functional bottle.
However, Kwan discloses a container with a transparent portion (30) present in a body (12), the portion including a level indicator (70, 72).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a window and level indicator in the wall of the container of Strumor as taught by Kwan for the purposes of accurately filling and/or dispensing of the contents of the container (such as pills as taught by Strumor, column 4, lines 49-52).
In re claim 13, with reference to the Figs. noted above, Strumor discloses the claimed invention except wherein the compartment is made of different material as that of the body.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the compartment of the same or different material from the body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0031 applicant has not disclosed any criticality for the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733